          Case 2:19-cv-01420-DLR Document 27 Filed 07/29/19 Page 1 of 3




     SCHLEIER LAW OFFICES, P.C.
 1
     3101 N. Central Avenue, Suite 1090
 2   Phoenix, Arizona 85012
     Telephone: (602) 277-0157
 3   Facsimile: (602) 230-9250
 4
     TOD F. SCHLEIER, ESQ. #004612
 5   Tod@SchleierLaw.com
     BRADLEY H. SCHLEIER, ESQ. #011696
 6
     Brad@SchleierLaw.com
 7
     Jeffrey M. Schwaber (Admitted Pro Hac Vice)
 8   JSchwaber@steinsperling.com
 9   Judith G. Cornwell (Admitted Pro Hac Vice)
     JComwell@steinsperling.com
10   STEIN SPERLING BENNETT DE JONG DRISCOLL PC
     25 West Middle Lane
11
     Rockville, MD 20850
12   Telephone: (301) 340-2020
     Facsimile: (301) 354-8314
13
     Attorneys for Defendant James Kuhn
14
15                        IN THE UNITED STATES DISTRICT COURT
16                                   DISTRICT OF ARIZONA
17   Kona Grill, Inc.,                         )
                                               )   No. CV 19-1420-PHX-DLR
18                   Plaintiff,                )
                                               )   RESPONSE TO COURT’S
19   v.                                        )   INQUIRY RE BANKRUPTCY
                                               )   PROCEEDINGS
20   James Kuhn,                               )
                                               )   Assigned to The Honorable
21                   Defendant.                )   Douglas L. Rayes
                                               )
22                                             )
23
            While parties agree with the Court's authority that the instant proceeding is not
24
     subject to the automatic bankruptcy stay, the parties nonetheless believe it to be in their
25
26
          Case 2:19-cv-01420-DLR Document 27 Filed 07/29/19 Page 2 of 3




     joint best interests as well as in the interest of judicial economy to continue the stay of the
 1
 2   case an additional 60 days for the following reasons.
 3          On April 30, 2019, Kona Grill, Inc., and eight of its affiliates (collectively, the
 4
     "Debtors"), commenced voluntary chapter 11 cases, which are currently pending in the
 5
     United States Bankruptcy Court for the District of Delaware (the "Bankruptcy Court").
 6
 7   The Debtors' bankruptcy cases were commenced so that it could provide a platform to sell
 8   all or substantially all of the Debtors' assets in accordance with the provisions of the
 9
     Bankruptcy Code. Since the petition date, the Debtors' limited work-force and resources
10
     have been focused on stabilizing the operations of the business and marketing their assets
11
12   for sale. The sale hearing occurred on July 25, 2019 and it was approved. Now the Debtors

13   have less than a week to finalize the sale so that the transaction may close. In light of the
14
     above, the Debtors have not been able to focus on the actions: "Kona Grill Incorporated v.
15
     James Kuhn, No. CV-19-01420-PHX-DLR" and "James Kuhn v. Kona Grill, Inc., Civil
16
17   Action No. GLR-19-266". However, after the sale closes, the Debtors will engage with the

18   relevant parties in interest in the bankruptcy cases (the secured lender and official
19
     committee of unsecured creditors) about resolving the above-described actions. The
20
     Debtors believe more time is necessary because any resolution will require Bankruptcy
21
22   Court approval before taking any action before this Court. As a result, the Debtors and Mr.

23   Kuhn respectfully request an additional 60 days to explore settlement.
24
25
26

                                                  -2-
         Case 2:19-cv-01420-DLR Document 27 Filed 07/29/19 Page 3 of 3




            DATED this 29th day of July 2019.
 1
                                                 SCHLEIER LAW OFFICES, P.C.
 2
 3
                                                 By: /s/ Tod F. Schleier
 4                                                  Tod F. Schleier
 5                                                  Bradley H. Schleier
                                                    3101 North Central Ave., Suite 1090
 6                                                  Phoenix, Arizona 85012
 7
                                                 STEIN SPERLING BENNETT
 8                                               DE JONG DRISCOLL PC
                                                    Jeffrey M. Schwaber
 9                                                  Judith G. Cornwell
10                                                  25 West Middle Lane
                                                    Rockville, MD 20850
11                                               Attorneys for Defendant James Kuhn
12
                                                 PACHULSKI STANG ZIEHL
13                                               & JONES LLP

14                                               By: /s/ John W. Lucas
15                                                  John W. Lucas
                                                     150 California Street, 15th Floor
16                                                   San Francisco, CA 94111
                                                     Attorney for Plaintiff Kona Grill, Inc.
17
18
19                                CERTIFICATE OF SERVICE
20          I hereby certify that on this 29th day of July 2019, I electronically filed the
21
     foregoing with the Clerk of the Court using the CM/ECF system, which sends electronic
22
     notification of such filing to all CM/ECF participants.
23
24
25    /s/ Cindy J. Anderson
26

                                                 -3-
